Citation Nr: 1026213	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  09-37 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

Entitlement to an apportionment of the Veteran's VA compensation 
benefits during the period of his incarceration.

(The issues of entitlement to service connection for bilateral 
foot, ankle and wrist disabilities, for shin splints, for a low 
back disability, for a neck disability, for tinnitus, for GERD, 
and for headaches are the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Marine Corps League




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran had honorable active duty service from October 1991 
to May 2003; and had an additional period of dishonorable service 
from May 2003 to June 2005.  The appellant is the Veteran's 
father.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 administrative decision in which the 
RO denied the appellant's claim.  The appellant perfect an appeal 
of the RO's denial in September 2009.


FINDING OF FACT

The evidence does not establish the dependency of a parent.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA 
compensation benefits based on the dependency of a parent have 
not been met.  38 U.S.C.A. §§ 5307, 5313(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.250, 3.450, 3.451, 3.665(e) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 14. Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009)) describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  However, the VCAA 
does not apply to decisions regarding how benefits are paid.  See 
Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  As an 
apportionment decision involves deciding how existing benefits 
are to be paid; thus, under Sims, the VCAA is not applicable to 
this claim and will not be further discussed.

Analysis

All or part of the compensation not paid to an incarcerated 
veteran may be apportioned to the veteran's spouse, child or 
children and dependent parents on the basis of individual need.  
38 C.F.R. § 3.665(e).  In determining individual need, 
consideration is given to such factors as the apportionee 
claimant's income and living expenses, the amount of compensation 
available to be apportioned, the needs and living expenses of 
other apportionee claimants as well as any special needs, if any, 
of all apportionee claimants.  Id.

The provisions of 38 C.F.R. § 3.250 govern whether a parent can 
be classified as a dependent parent.  This regulation provides 
that conclusive dependency of a parent (other than one who is 
residing in a foreign country) will be held to exist where the 
monthly income does not exceed: (1) $400 for a mother or father 
not living together; (2) $660 for a mother and father, or 
remarried parent and spouse, living together: (3) $185 for each 
additional "member of the family" as defined in paragraph (b)(2).  
38 C.F.R. § 3.250(a)(1).

Where the income exceeds the monthly amounts stated in paragraph 
(a)(1) of this section, dependency will be determined on the 
facts in the individual case under the principles outlined in 
paragraph (b) of this section.  In such cases, dependency will 
not be held to exist if it is reasonable that some part of the 
corpus of the claimant's estate be consumed for his or her 
maintenance.  38 C.F.R. § 3.250(a)(2).

The appellant has appealed the denial of apportionment of the 
Veteran's VA compensation benefits based on dependency of a 
parent.  The Veteran has been incarcerated since August 15, 2005.  
The appellant, the Veteran's father submitted a claim for 
apportionment in September 2007.  He requested that a portion of 
the Veteran's benefits be allotted to him, noting that he and his 
wife were paying the Veteran's bills, which was a hardship on 
their modest income as they were both retired.  The appellant and 
Veteran were sent letters in October 2007, asking them to provide 
financial information about their monthly income and expenses and 
assets.  The Veteran provided the requested financial 
information, but the appellant did not. 

In light of the evidence of record, the Board finds that 
apportionment of the Veteran's VA compensation benefits is not 
warranted.  In this regard, the Board notes that it has been 
requested that the appellant submit information about his 
household income and assets.  He has not yet provided the 
requested information.  However, the Board notes that in Section 
III of his original VA Form 21-526, Item No. 15, the Veteran 
indicated that his parents were not financially dependent on him.  
As noted above, the appellant has indicated that he and his wife 
are paying the Veteran's bills, which is a hardship on their 
modest income as they are both retired.  

The Board is mindful of the Veteran's preference that his father, 
the appellant, receive an apportionment of his VA compensation 
benefits to help pay his bills, while incarcerated.  
[Parenthetically, the Board notes that the Veteran could have his 
VA benefits directly deposited into a joint checking account with 
both his and his father's name on it, which would accommodate his 
concerns.]  However, there are certain statutory and regulatory 
requirements that must be met before VA can apportion the 
Veteran's benefits.  At a bare minimum, there must be evidence 
the individual in question, his parent (father), meets the 
dependency requirements set forth in 38 C.F.R. § 3.250.  The RO 
has asked both the Veteran and the appellant for information 
regarding these requirements.  In response, the Veteran indicated 
that his total monthly income was $227.00 of which $117.00 was 
from VA benefits, that his monthly expenses were $80.00 and that 
he had liquid assets totaling $1,857.50.  But no financial 
information from the appellant has been provided, except for 
statements from the appellant that he and his wife are paying the 
Veteran's bills, which is a hardship on their modest income as 
they are both retired.  Thus, dependency cannot be held to exist 
if it is reasonable that some part of the corpus of the 
claimant's estate is consumed for his or her maintenance.  38 
C.F.R. § 3.250(a)(2).  Because of this, when coupled with the 
Veteran's confirmation on his original compensation claim that 
neither of his parents is his dependent and the fact that his 
total monthly income is only $227.00, the evidence of record is 
against the claim.  As such, the claim is denied.

In short, the preponderance of the evidence is against 
establishing that the requested recipient qualifies as the 
Veteran's dependent.  Thus, the appellant does not qualify for an 
apportionment of the Veteran's benefits.  38 U.S.C.A. §§ 5307, 
5313(b); 38 C.F.R. §§ 3.250, 3.450, 3.451, 3.665(e).  The United 
States Court of Appeals for Veterans Claims has held that, in a 
case where the law, as opposed to the facts, is dispositive of 
the claim, the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  For these reasons and bases, the appellant's 
request for an apportionment of the Veteran's VA compensation 
benefits must be denied.  If the Veteran or his father is able to 
submit evidence showing that his father is his dependent, they 
can reapply.




ORDER

Apportionment of the Veteran's VA compensation benefits based on 
dependency of a parent is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


